Citation Nr: 0325003	
Decision Date: 09/25/03    Archive Date: 10/02/03

DOCKET NO.  99-03 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for a neck disability.

3.  Entitlement to service connection for an eye disability.

4.  Entitlement to service connection for a throat 
disability.

5.  Entitlement to service connection for a nose disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The veteran served on active duty from October 1956 to 
October 1958.

This appeal originates from a March 1998 rating decision that 
continued the denial of the veteran's petition to reopen 
claims of service connection for a back and neck disability, 
an eye disability, a throat disability and a nose disability, 
on the basis that new and material evidence had not been 
submitted to reopen those claims.  The veteran submitted a 
notice of disagreement with the decision in July 1998, and a 
statement of the case was issued in August 1998.  The veteran 
perfected his appeal to the Board of Veterans' Appeals 
(Board) in March 1999.  In July 2000, the Board remanded 
these matters to the RO for further evidentiary development, 
and in October 2002, the Board granted the veteran's petition 
to reopen claims of service connection for a back disability, 
a neck disability, an eye disability, a throat disability and 
a nose disability.  With respect to the underlying claims for 
service connection, the Board determined that further 
evidentiary development was warranted and undertook such 
development pursuant to 38 C.F.R. § 19.9 (2002).  The Board 
notified the appellant of the additional development in 
January 2003.


REMAND

The RO last reviewed the service connection issues on appeal 
in June 2002, at which time a Statement of the Case (SOC) was 
issued.  Pursuant to the Board's development, additional 
evidence has been added to the claims file consisting of 
private treatment records, private hospital records and 
records from the Social Security Administration.  However, 
the Board is unable to render a decision on the claims on 
appeal the basis of such evidence at this time.

The provision of 38 C.F.R. § 19.9 essentially conferring upon 
the Board jurisdiction to adjudicate claims on the basis of 
evidence developed by the Board, but not reviewed by the RO, 
has recently been held to be invalid.  Disabled American 
Veterans (DAV) v. Secretary of Veterans Affairs (Secretary), 
327 F. 3d 1339 (Fed. Cir. 2003).  In view of the above, and 
to avoid any prejudice to the veteran (see Bernard v. Brown, 
4 Vet. App. 384 (1995)), the matter on appeal must be 
returned to the RO for consideration of the claim in light of 
the additional evidence added to the record since the June 
2002 SSOC.  

The Board also finds that additional development of the 
claims on appeal is necessary.  In response to the Board's 
request for private medical records, all but one of the 
physicians that the veteran identified as treating him 
responded.  The physician that did not respond, Dr. Walter 
Kowtoniuk, has been treating the veteran since 1995.  While 
some of Dr. Kowtoniuk's records are on file, they are far 
from complete.  These records are potentially relevant to the 
veteran's claim in light of Dr. Kowtoniuk's March 2002 
opinion that "[t]here has been a constant track record of 
ongoing related pains, associated with his injuries dating 
back to his days in the Armed Forces."  He also opined that 
"[a] strong relationship exists between [the veteran's] 
current ongoing injuries, and those which occurred during his 
tour of duty."  In view of this statement, the Board asked 
Dr. Kowtoniuk to provide the rationale and underlying medical 
evidence for his opinion.  To date, however, no response has 
been received.  Hence, the RO should make a follow up request 
for this information.  If Dr. Kowtoniuk does not respond, the 
RO should notify the veteran and his representative, pursuant 
to the provisions of 38 C.F.R. § 3.159.  

Moreover, the Board points out that, in the February and June 
2002 SSOCs, the RO addressed the enhanced notice and duty to 
assist provisions required by sections 3 and 4 of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified at 38 U.S.C. §§ 5102, 5103, 
and 5103A (West 2002), and implemented by 38 C.F.R. § 3.159 
(2002)).  However, these records do not adequately inform the 
veteran what evidence will be obtained by whom.  See 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  Action by the RO is 
required to satisfy the notification provisions of the VCAA.  
See DAV v. Secretary, 337 F.3d at 1349.  After providing the 
necessary notice, the RO should attempt to obtain and 
associate with the claims file all additional outstanding 
pertinent medical records for which the veteran provides 
sufficient information, and, if necessary, authorization.  

The actions described above are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA.  
Hence, in addition to the action requested above, the RO 
should also undertake any other development and/or 
notification action deemed warranted by the VCAA prior to 
adjudicating the claim on appeal, to include affording the 
veteran appropriate VA examinations if necessary to make a 
decision on the claims.  38 U.S.C.A. § 5103A(d).

Accordingly, these matters are hereby REMANDED to RO for the 
following action:

1.  The RO should specifically request 
all treatment records from Dr. Walter 
Kowtoniuk (Fairfield Avenue Family 
Practice, 226 Fairfield Avenue, 
Johnstown, PA, 15906) from 1995 to the 
present.  In addition, the RO should 
request that Dr. Kowtoniuk provide the 
rationale and underlying medical evidence 
for his March 2002 opinion that "[t]here 
has been a constant track record of 
ongoing related pains, associated with 
his injuries dating back to his days in 
the Armed Forces."  If any requested 
records are not available, or if the 
search for these records otherwise yields 
negative results, that fact should 
clearly be documented in the claims file, 
and the veteran should be informed in 
writing.

2.  The RO should furnish to the veteran 
and his representative a letter notifying 
the veteran of the VCAA, and the duties to 
notify and assist imposed thereby, 
specifically as regards the appeal for 
service connection for a back disability, 
neck disability, eye disability, throat 
disability and nose disability.  The 
letter should include a summary of the 
evidence currently of record (along with 
that requested but not yet received) that 
is pertinent to the service connection 
claims, and specific notice as to the type 
of evidence necessary to substantiate that 
claim.  

To ensure that the duty to notify the 
veteran what evidence will be obtained by 
whom is met, the RO's letter should 
include a request that the veteran provide 
sufficient information and, if necessary, 
authorization to enable it to obtain 
outstanding pertinent medical treatment 
records, and assurance that the RO will 
attempt to obtain the evidence if 
sufficient information and/or evidence is 
provided.  The RO's letter should also 
invite the veteran to submit any pertinent 
evidence in his possession, and explain 
the type of evidence that is his ultimate 
responsibility to submit.

2.  After receiving a response, the RO 
should assist the veteran in obtaining 
any identified evidence by following the 
procedures set forth in 38 C.F.R. § 3.159 
(2002).  If records sought are not 
obtained, the RO should notify the 
veteran of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.

3.  To help avoid future remand, the RO 
must ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

5.  The RO must also review the claims 
file to ensure that any additional 
notification and development required by 
the Veterans Claims Assistance Act of 
2000 has been accomplished, to include 
affording the veteran appropriate VA 
examinations if necessary to make a 
decision on the claims.  38 U.S.C.A. 
§ 5103A(d).

6.  After completing the requested 
notification and development, and any 
additional notification and/or 
development deemed warranted, the RO 
should readjudicate the claims of service 
connection for a back disability, a neck 
disability, an eye disability, a throat 
disability and a nose disability (to 
particularly include all evidence added 
to the claims file since the June 2002 
SSOC) and pertinent legal authority.

7.  If any of the benefits sought on 
appeal remain denied, the RO should 
furnish to the veteran and his 
representative an appropriate 
supplemental statement of the case (to 
include full reasons and bases for the 
RO's determinations) and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).  

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




